Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed 1/16/2019 which is a national stage application of PCT/CN2017/093850 filed 7/21/2017, which claims foreign priority to CN201610581810.X filed 7/21/2016.

As filed, claims 1-13 and 16 are pending; and claims 14 and 15 are cancelled.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/16/2019 has been considered by the Examiner except Cite No. 11 under the section of “FOREIGN PATENT DOCUMENTS”, where it was lined through.  
In order to consider the Foreign Patent document, an English abstract of the cited reference is required.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 1, the claim recites multiple instances of the phrase, “which are optionally substituted with 1, 2, or 3 R”.  It is unclear to the Examiner whether the abovementioned phrase pertains to the latest, previously recited definition or pertains to all the previously recited definitions.  Accordingly, the metes and bounds of this claim is unclear, which rendered this claim indefinite.
	For example:

    PNG
    media_image1.png
    158
    592
    media_image1.png
    Greyscale

	Does “which are optionally substituted with 1, 2, or 3 R” pertains to only “5- to 6-membered heteroaryl-L1-“ or pertains to all the definitions of instant variables R1 and R2. Such ambiguity introduced the abovementioned indefiniteness.


c)	Regarding claims 2, 6, 7, 9, 10, 13 and 16, the phrases "preferably", “more preferably”, and/or “most preferably”, renders the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claim 2 is rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claim 1, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound of instant formula (I).  The subject matter in claim 2 is drawn to a limited embodiment of instant formula (I).  
3) and –N(CH3)2 for instant variable R).  Because the scope of claim 2 is broader than claim 1, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 2 is commensurate with the scope of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,144,913, hereinafter Wang.


Regarding claims 1-7, 10, 12, 13, and 16:
Determining the scope and contents of the prior art:   
	Wang, for instance, teaches the following compound or pharmaceutical composition thereof as prostaglandin receptor antagonists for treating allergic rhinitis, nasal congestion, and asthma.


    PNG
    media_image2.png
    316
    909
    media_image2.png
    Greyscale

(column 36, Table 1, Ex. 1)


    PNG
    media_image3.png
    129
    662
    media_image3.png
    Greyscale

(abstract)

    PNG
    media_image4.png
    69
    311
    media_image4.png
    Greyscale

(column 12, lines 37-42)

Although Wang did not explicitly recites that the abovementioned allergic rhinitis and asthma is a disease that is mediated by a CRTH2 receptor, the Examiner finds such inherently present in allergic rhinitis and asthma.  Therefore, the discovery of a previously unappreciated biological mechanism in allergic rhinitis and asthma does not make the instantly claims patentably new.  See MPEP 2112(I)-(II).

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound, Wang, for instance, did not explicitly teach the –CH2COOH group (indicated by box below) is connected to one of the positions on the tricyclic ring system, as indicated by the arrows below.

    PNG
    media_image5.png
    316
    909
    media_image5.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 

Accordingly, one of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.

Conclusion
Claims 1-13 and 16 are rejected.
Claims 14 and 15 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626